(Por la corte, a propuesta del
Juez Presidente Señor del Toro.)
Por cuanto, la parte apelada solicita la desestimación del recurso por no haberse archivado los autos en esta Corte Suprema dentro del término de ley; y
Por cuanto, de la certificación acompañada a la moción resulta que el recurso se interpuso el 2 de abril de 1930 y no se está tramitando exposición del caso, transcripción de evidencia o pliego de excepciones alguno en la corte inferior,
Por tanto, habiendo transcurrido el término de treinta días que fija la ley, sin que se hayan archivado los autos en esta Corte Suprema, ni solicitado prórroga, debe desesti-marse y se desestima, por abandono, el recurso.